Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US Publication Number: 20130117107 A1), in view of Ramer et al. (US Publication Number: 2016/0373891 A1), further in view of Jacobs (US Publication: 2012/0265628 A1).
As per claim 1, Evans teaches a method of displaying sales data with images, the method comprising the steps of: a first displaying operation of displaying an image representative of at least one point of sales (¶ 0069 and 0078 display image based on point of sales transaction); and a second displaying operation of displaying sales data including one or more items associated with the at least one point of sales (¶ 0078).
Evans does not explicitly disclose, but Ramer et al. discloses: and a display format determining operation in which an item corresponding to a keyword descriptive of the one or 
Therefore, it would have been prima facie obvious at the time the invention was made to have include and a display format determining operation in which an item corresponding to a keyword descriptive of the one or more items is determined to be displayed with a first display format, and remaining items other than the item corresponding to the keyword are determined to be displayed with a second display format feature to apparatus of Evans, because adding the feature helps to facilitate fast access and display or content (¶ 0176 of Ramer et al.).
Evans does not explicitly disclose images of scenes of sale transactions; of the sales transactions among the images of the scenes of the sales transactions by a controller; of the sales transactions by the controller; among the one or more items, wherein the first displaying operation and the second displaying operation are simultaneously performed by mapping the sales data including the one or more items on the video image corresponding to the at least one point of sales of the sales transactions in real time, but Jacobs teaches images of scenes of sale transactions (Figures 1-2 and 6-7, abstract, ¶ 0048, 0054-0056, 0065 and 0065); of the sales transactions among the images of the scenes of the sales transactions by a controller (Figures 1-2 and 6-7, abstract, ¶ 0048, 0054-0056, 0065 and 0065); of the sales transactions by the controller (Figures 1-2 and 6-7, abstract, ¶ 0048, 0054-0056, 0065 and 0065); among the one or more items (Figures 1-2 and 6-7, abstract, ¶ 0048, 0054-0056, 0065 and 0065), wherein the first displaying operation and the second displaying operation are simultaneously performed by mapping the sales data including the one or more items on the video image corresponding to the 
Therefore, it would have been prima facie obvious at the time the invention was made to have include images of scenes of sale transactions; of the sales transactions among the images of the scenes of the sales transactions by a controller; of the sales transactions by the controller; among the one or more items, wherein the first displaying operation and the second displaying operation are simultaneously performed by mapping the sales data including the one or more items on the video image corresponding to the at least one point of sales of the sales transactions in real time feature to apparatus of Evans, because adding the feature helps identify items being purchased and to enter appropriate check out data (¶ 0048 of Jacobs) or facilitate transaction.
As per claim 2, Evans, Ramer et al., and Jacobs teach the method of claim 1 described above.  Evans does not teach, but Ramer et al. teaches: wherein the first display format comprises one of a format of highlighting the item corresponding to the keyword, a format of displaying the item in bold, a format in which the item is displayed underlined, and a format in which the item is displayed blinking (¶ 0266 and 0068).  
Therefore, it would have been prima facie obvious at the time the invention was made to have include wherein the first display format comprises one of a format of highlighting the item corresponding to the keyword, a format of displaying the item in bold, a format in which the item is displayed underlined, and a format in which the item is displayed blinking feature to the combined method of Evans, Ramer et al., and Jacobs, because adding the feature helps to facilitate fast access and display or content (¶ 0176 of Ramer et al.).
As per claim 3, Evans, Ramer et al., and Jacobs teach the method of claim 1 described above.  Evans teaches wherein the second display format comprises one of a format of 
As per claim 4, Evans, Ramer et al., and Jacobs teach the method of claim 1 described above.  Evans teaches further comprising, before the first displaying operation, the steps of: a time period inputting operation in which a display time period corresponding to the image is received, wherein the display time period comprises at least one point of sales, wherein, in the step of the first displaying operation, an image corresponding to the display time period is displayed, and in the step of the second displaying operation, one or more pieces of sales data respectively mapped to the at least one point of sales in the display time period are displayed (¶ 0053 and 0078).  
As per claim 5, Evans, Ramer et al., and Jacobs teach the method of claim 4 described above.  Evans teaches further comprising a third displaying operation of determining a number of keywords included in one or more pieces of sales data mapped to one or more points of sales in the display time period, and displaying the number (¶ 0014, 0025 and 0045).  
As per claim 6, Evans, Ramer et al., and Jacobs teach the method of claim 5 described above.  Evans teaches wherein in the step of the third displaying operation, the number of each of the keywords is displayed (¶ 0018, 0025 and 0045).  
As per claim 7, Evans, Ramer et al., and Jacobs teach the method of claim 1 described above.  Evans teaches further comprising, before the first displaying operation, the steps of: a sales data receiving operation of receiving, from a seller terminal, sales data including one or more first signals and a second signal different from the first signal (¶ 0036 and 0041); 4Docket No.: P8369US00 Preliminary Amendment dated April 11, 2019a point of sales determining operation of determining a time when the second signal is received as a 
As per claim 8, Evans, Ramer et al., and Jacobs teach the method of claim 7 described above.  Evans teaches wherein, in the  step of sales data receiving operation, sales data is received from at least one of a first seller terminal and a second seller terminal (¶ 0041 and 0078).  
As per claim 9, Evans, Ramer et al., and Jacobs teach the method of claim 1 described above.  Evans teaches further comprising, after the second displaying operation: a user input acquiring operation of acquiring a user input regarding an item to be registered, from among the one or more items of the displayed sales dat
As per claim 10, Evans, Ramer et al., and Jacobs teach the method of claim 1 described above.  Evans teaches wherein, in the step of the second displaying operation step, the sales data is displayed by displaying the sales data over the image (¶ 0078).  
As per claim 11, Evans, Ramer et al., and Jacobs teach the method of claim 1 described above.  Evans teaches wherein, in the step of the second displaying operation further comprises a display updating operation of updating a display of sales data mapped to a first point of sales to a display of sales data mapped to a second point of sales which is later than the first point of sales (¶ 0014, 0018 and 0089).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to I JUNG LIU whose telephone number is (571)270-1370. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on 571/272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

I JUNG LIU
Examiner
Art Unit 3697



/I JUNG LIU/Primary Examiner, Art Unit 3697